DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I, claims 1-6, 11, and 13 in the reply filed on 03/31/2022 is acknowledged.
Claims 7-10, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/31/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/14/2020; 01/07/2021; 04/06/2021; and 12/06/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “a rear unit” and further “a rear unit includes one lens or a plurality of lenses.” It appears that the second instance of this rear unit is intended to be the previously recited rear unit, although it refers to “a rear unit.” For the purposes of examination, the claim will be interpreted as reciting that “the rear unit includes one lens or a plurality of lenses.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takasugi et al. (U.S. Patent No. 5,050,974) in view of Maetaki (U.S. Patent No. 8,773,783).
Regarding claim 1, Takasugi teaches an objective optical system, comprising in order from an object side:
a front unit (LM) having a positive refractive power (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23); and
a rear unit (LF) (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23), wherein
the front unit (LM) includes in order from the object side, a first lens (r1-r2) having a negative refractive power, a second lens (Figs. 2-3, 5, 7-8, 10-12, 15, and 17-20: r3-r4; Figs. 6 and 9: r3-r5) having a positive refractive power, and a third lens (Figs. 2-3, 5, 7-8, 10-12, 15, and 17-20: r6-r8; Figs. 6 and 9: r7-r8) having a positive refractive power (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23), and
a rear unit (LF) includes one lens or a plurality of lenses (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23).
Regarding the limitation that the following conditional expression (1) is satisfied:|(Flag – FlaC)/FLad| < 0.05 (1) where, FLad denotes a focal length for a d-line of the front unit, FLag denotes a focal length for a g-line of the front unit, and FLaC denotes a focal length for a C-line of the front unit, Examiner respectfully notes that Takasugi teaches an objective optical system comprising lenses of an identical or substantially identical structure and composition. It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, absent any evidence to the contrary, Takasugi meets the claimed limitation on the properties of the optical objective.
Nevertheless, in the interest of compact prosecution, Takasugi fails to explicitly disclose that the following conditional expression (1) is satisfied:|(Flag – FlaC)/FLad| < 0.05 (1) where, FLad denotes a focal length for a d-line of the front unit, FLag denotes a focal length for a g-line of the front unit, and FLaC denotes a focal length for a C-line of the front unit.
However, Maetaki teaches an optical system comprising a front unit (LF) having a positive refractive power and a rear unit (LR) wherein the following conditional expression (1) is satisfied: |(Flag – FlaC)/FLad| < 0.05 (1) where, FLad denotes a focal length for a d-line of the front unit, FLag denotes a focal length for a g-line of the front unit, and FLaC denotes a focal length for a C-line of the front unit (See e.g. Figs. 1-8; C. 3, L. 59 – C. 4, L. 3; C. 9, L. 50 – C. 11, L. 3; See also Tables 1-3 detailing the various conditions and various refractive indices resulting in the claimed condition; As can be seen from the aberration diagrams in Figs. 2, 4, 6, and 8, the focal length for the C-line and the g-Line overlaps at least once, or is substantially equal, and thus the value of the condition is 0 at these points).
Maetaki further teaches controlling and specifically limiting the partial dispersion ratios between the g-line and the C-line of the lenses in the front unit in order to minimize the difference in focal length between the g-line and the C-line of the front unit (C. 6, L. 26 – C. 7, L. 11; C. 8, L. 43 – C. 9, L. 19).
Maetaki specifically teaches controlling the difference in the focal length from the g-line to the C-line such that “the power allotment of the positive lens configured to correct the chromatic aberration become appropriate, and a variety of aberrations, such as a chromatic aberration, a spherical aberration, a curvature of field, and a coma can be properly corrected” (C. 6, L. 62 – C. 7, L. 3) since “the chromatic aberration in the broad wavelength band from the g-line to the C-line needs to be wholly maintained low” as “it is also necessary to correct the chromatic aberration of the image pickup lens for the g-line on the short wavelength side of the F-line” (C. 8, L. 50-61) in order to “exhibit a sufficient correcting effect of the chromatic aberration, and can reduce the amount of the chromatic aberration of the entire optical system” (C. 9, L. 12-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Takasugi to satisfy |(Flag – FlaC)/FLad| < 0.05 as suggested by Maetaki  such that “the power allotment of the positive lens configured to correct the chromatic aberration become appropriate, and a variety of aberrations, such as a chromatic aberration, a spherical aberration, a curvature of field, and a coma can be properly corrected” since “the chromatic aberration in the broad wavelength band from the g-line to the C-line needs to be wholly maintained low” as “it is also necessary to correct the chromatic aberration of the image pickup lens for the g-line on the short wavelength side of the F-line” in order to “exhibit a sufficient correcting effect of the chromatic aberration, and can reduce the amount of the chromatic aberration of the entire optical system,” as in Maetaki (C. 6, L. 62 – C. 7, L. 3; C. 8, L. 50-61; C. 9, L. 12-19), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification merely amounts to determining the optimum range of correction of chromatic aberrations as is known in the art and recognized by Maetaki, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Additionally, as detailed above, Maetaki explicitly discloses that the focal lengths at the g-line and the C-line effect the result of the overall amount of chromatic aberration, and one of ordinary skill in the art would recognize and appreciate that adjusting these values would specifically lead to different levels of chromatic aberration. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 2, Takasugi in view of Maetaki teaches the objective optical system according to claim 1, as above.
Takasugi further teaches that the following conditional expression (2) is satisfied:
0.5 < FLob/FLad < 2 (Condition holds for each of Embodiments 1-2, 4-11, 14, 16-19, and 21-23, e.g., Embodiment 1: FLob/FLad = 1.481) where,
FLob denotes a focal length for a d-line of the objective optical system (See Tables for Embodiments where FLob is given by fI), and FLad denotes the focal length for the d-line of the front unit (See Tables for Embodiments where FLad is given by f).
Takasugi further teaches that the following conditional expression is satisfied: FLob/FLad < 3.33, where FLob denotes a focal length for a d-line of the objective optical system, and FLad denotes the focal length for the d-line of the front unit (C. 4, L. 26-63). Takasugi teaches this range on FLob/FLad in order “to arrange an optical filter” (C. 4, L. 26-63) and thus “to provide an imaging optical system for endoscopes capable of forming an image free from the color shading even when the solid-state image pickup devices comprising the mosaic filters are used” (C. 1, L. 38-42).
Therefore, even if the embodiments of Takasugi did not disclose the claimed condition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Takasugi to satisfy 0.5 < FLob/FLad < 2 as suggested by Takasugi in order “to arrange an optical filter” and thus “to provide an imaging optical system for endoscopes capable of forming an image free from the color shading even when the solid-state image pickup devices comprising the mosaic filters are used,” as in Takasugi (C. 1, L. 38-42; C. 4, L. 26-63), and since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 3, Takasugi in view of Maetaki teaches the objective optical system according to claim 1, as above.
Takasugi further teaches that the following conditional expression (3) is satisfied:
|FLob / R| < 0.1 (Condition holds for, e.g., embodiments 5 and 8; Embodiment 5: |FLob/R| = 1.000/10.210 = 0.098, within Applicant’s claimed range; Embodiment 8: |FLob/R| = 1.000/18.4805 = 0.054, within Applicant’s claimed range) where,
FLob denotes a focal length for a d-line of the objective optical system (See e.g. Tables for Embodiments 5 and 8 where f is given to be 1.000), and R denotes a radius of curvature of a surface nearest to object in the rear unit (See e.g. Tables for Embodiments 5 and 8 where R is given by the value of surfaces r12 and r14, respectively).
Regarding claim 4, Takasugi in view of Maetaki teaches the objective optical system according to claim 1, as above.
Takasugi further teaches that the third lens (Figs. 2-3, 5, 7-8, 10-12, 15, and 17-20: r6-r8; Figs. 6 and 9: r7-r8) includes a single lens (r7-r8) or a cemented lens (r6-r8) (See e.g. Figs. 2-3, 5-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-11, 14, 16-19, and 21-23).
Regarding claim 5, Takasugi in view of Maetaki teaches the objective optical system according to claim 4, as above.
Takasugi further teaches that the third lens (r6-r8) is a cemented lens (r6-r8), and the cemented lens (r6-r8) includes in order from the object side, a negative lens (r6-r7) and a positive lens (r7-r8) (See e.g. Figs. 2-3, 5, 7-8, 10-12, 15, 17-20, and 22-24; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 1-2, 4-6, 8-9, 11, 14, 16-19, and 21-23).
Regarding claim 6, Takasugi in view of Maetaki teaches the objective optical system according to claim 1, as above.
Takasugi further teaches that the front unit consists of the first lens (r1-r2), the second lens (Figs. 5, 8, 10, and 12: r3-r4; Fig. 6: r3-r5), and the third lens (Figs. 5, 8, 10, and 12: r6-r8; Fig. 6: r7-r8) (See e.g. Figs. 5, 6, 8, 10, and 12; C. 1, L. 43-59; C. 4, L. 26-58; See also Tables for Embodiments 4, 5, 7, 9, and 11).
Regarding claim 11, Takasugi in view of Maetaki teaches the objective optical system according to claim 1, as above.
Takasugi further teaches an optical system for rigid endoscope comprising: an objective optical system according to claim 1; a relay optical system; and an eyepiece optical system (C. 1, L. 6-43; C. 24, L. 32-50).
Regarding claim 13, Takasugi in view of Maetaki teaches the optical system for rigid endoscope according to claim 11, as above.
Takasugi further teaches a rigid endoscope comprising: an optical system for rigid endoscope according to claim 11; and an illuminating optical system (C. 1, L. 6-43; C. 24, L. 32-50).
Claim(s) 1, 4-6, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsuyuki (U.S. Patent No. 5,916,148) in view of Maetaki.
Regarding claim 1, Tsuyuki teaches an objective optical system, comprising in order from an object side:
a front unit (ADA) having a positive refractive power (See e.g. Figs. 5, 10-12 and 14-17; C. 8, L. 46 – C. 9, L. 24; C. 10, L. 23-40; C. 11, L. 38 – C. 12, L. 3; C. 12, L. 56 – C. 13, L. 23, C. 14, L. 19-41; C. 15, L. 40-54; C. 16, L. 60 – C. 17, L. 20; C. 18, L. 12-38); and
a rear unit (B) (See e.g. Figs. 5, 10-12 and 14-17; C. 8, L. 46 – C. 9, L. 24; C. 10, L. 23-40; C. 11, L. 38 – C. 12, L. 3; C. 12, L. 56 – C. 13, L. 23, C. 14, L. 19-41; C. 15, L. 40-54; C. 16, L. 60 – C. 17, L. 20; C. 18, L. 12-38), wherein
the front unit (ADA) includes in order from the object side, a first lens (L1) having a negative refractive power, a second lens (Figs. 5 and 10: L2+L3; Figs. 11-12 and 14-17: L2) having a positive refractive power, and a third lens (A) having a positive refractive power (See e.g. Figs. 5, 10-12 and 14-17; C. 8, L. 46 – C. 9, L. 24; C. 10, L. 23-40; C. 11, L. 38 – C. 12, L. 3; C. 12, L. 56 – C. 13, L. 23, C. 14, L. 19-41; C. 15, L. 40-54; C. 16, L. 60 – C. 17, L. 20; C. 18, L. 12-38), and
a rear unit (B) includes one lens or a plurality of lenses (See e.g. Figs. 5, 10-12 and 14-17; C. 8, L. 46 – C. 9, L. 24; C. 10, L. 23-40; C. 11, L. 38 – C. 12, L. 3; C. 12, L. 56 – C. 13, L. 23, C. 14, L. 19-41; C. 15, L. 40-54; C. 16, L. 60 – C. 17, L. 20; C. 18, L. 12-38).
Regarding the limitation that the following conditional expression (1) is satisfied:|(Flag – FlaC)/FLad| < 0.05 (1) where, FLad denotes a focal length for a d-line of the front unit, FLag denotes a focal length for a g-line of the front unit, and FLaC denotes a focal length for a C-line of the front unit, Examiner respectfully notes that Tsuyuki teaches an objective optical system comprising lenses of an identical or substantially identical structure and composition. It has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Therefore, absent any evidence to the contrary, Tsuyuki meets the claimed limitation on the properties of the optical objective.
Nevertheless, in the interest of compact prosecution, Tsuyuki fails to explicitly disclose that the following conditional expression (1) is satisfied:|(Flag – FlaC)/FLad| < 0.05 (1) where, FLad denotes a focal length for a d-line of the front unit, FLag denotes a focal length for a g-line of the front unit, and FLaC denotes a focal length for a C-line of the front unit.
However, Maetaki teaches an optical system comprising a front unit (LF) having a positive refractive power and a rear unit (LR) wherein the following conditional expression (1) is satisfied: |(Flag – FlaC)/FLad| < 0.05 (1) where, FLad denotes a focal length for a d-line of the front unit, FLag denotes a focal length for a g-line of the front unit, and FLaC denotes a focal length for a C-line of the front unit (See e.g. Figs. 1-8; C. 3, L. 59 – C. 4, L. 3; C. 9, L. 50 – C. 11, L. 3; See also Tables 1-3 detailing the various conditions and various refractive indices resulting in the claimed condition; As can be seen from the aberration diagrams in Figs. 2, 4, 6, and 8, the focal length for the C-line and the g-Line overlaps at least once, or is substantially equal, and thus the value of the condition is 0 at these points).
Maetaki further teaches controlling and specifically limiting the partial dispersion ratios between the g-line and the C-line of the lenses in the front unit in order to minimize the difference in focal length between the g-line and the C-line of the front unit (C. 6, L. 26 – C. 7, L. 11; C. 8, L. 43 – C. 9, L. 19).
Maetaki specifically teaches controlling the difference in the focal length from the g-line to the C-line such that “the power allotment of the positive lens configured to correct the chromatic aberration become appropriate, and a variety of aberrations, such as a chromatic aberration, a spherical aberration, a curvature of field, and a coma can be properly corrected” (C. 6, L. 62 – C. 7, L. 3) since “the chromatic aberration in the broad wavelength band from the g-line to the C-line needs to be wholly maintained low” as “it is also necessary to correct the chromatic aberration of the image pickup lens for the g-line on the short wavelength side of the F-line” (C. 8, L. 50-61) in order to “exhibit a sufficient correcting effect of the chromatic aberration, and can reduce the amount of the chromatic aberration of the entire optical system” (C. 9, L. 12-19).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Tsuyuki to satisfy |(Flag – FlaC)/FLad| < 0.05 as suggested by Maetaki  such that “the power allotment of the positive lens configured to correct the chromatic aberration become appropriate, and a variety of aberrations, such as a chromatic aberration, a spherical aberration, a curvature of field, and a coma can be properly corrected” since “the chromatic aberration in the broad wavelength band from the g-line to the C-line needs to be wholly maintained low” as “it is also necessary to correct the chromatic aberration of the image pickup lens for the g-line on the short wavelength side of the F-line” in order to “exhibit a sufficient correcting effect of the chromatic aberration, and can reduce the amount of the chromatic aberration of the entire optical system,” as in Maetaki (C. 6, L. 62 – C. 7, L. 3; C. 8, L. 50-61; C. 9, L. 12-19), since it has been held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.), and since such a modification merely amounts to determining the optimum range of correction of chromatic aberrations as is known in the art and recognized by Maetaki, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Additionally, as detailed above, Maetaki explicitly discloses that the focal lengths at the g-line and the C-line effect the result of the overall amount of chromatic aberration, and one of ordinary skill in the art would recognize and appreciate that adjusting these values would specifically lead to different levels of chromatic aberration. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art, In re Antonie, 195 USPQ 6 (C.C.P.A. 1977).
Regarding claim 4, Tsuyuki in view of Maetaki teaches the objective optical system according to claim 1, as above.
Tsuyuki further teaches that the third lens (A) includes a single lens or a cemented lens (L4+L5) (See e.g. Figs. 5, 10-12 and 14-17; C. 8, L. 46 – C. 9, L. 24; C. 10, L. 23-40; C. 11, L. 38 – C. 12, L. 3; C. 12, L. 56 – C. 13, L. 23, C. 14, L. 19-41; C. 15, L. 40-54; C. 16, L. 60 – C. 17, L. 20; C. 18, L. 12-38).
Regarding claim 5, Tsuyuki in view of Maetaki teaches the objective optical system according to claim 4, as above.
Tsuyuki further teaches that the third lens (A) is a cemented lens (L4+L5), and the cemented lens (L4+L5) includes in order from the object side, a negative lens (L4) and a positive lens (L5) (See e.g. Figs. 5, 10-12 and 14-17; C. 8, L. 46 – C. 9, L. 24; C. 10, L. 23-40; C. 11, L. 38 – C. 12, L. 3; C. 12, L. 56 – C. 13, L. 23, C. 14, L. 19-41; C. 15, L. 40-54; C. 16, L. 60 – C. 17, L. 20; C. 18, L. 12-38).
Regarding claim 6, Tsuyuki in view of Maetaki teaches the objective optical system according to claim 1, as above.
Tsuyuki further teaches that the front unit consists of the first lens (L1), the second lens (L2 or L2+L3), and the third lens (A) (See e.g. Figs. 5, 10-12 and 14-17; C. 8, L. 46 – C. 9, L. 24; C. 10, L. 23-40; C. 11, L. 38 – C. 12, L. 3; C. 12, L. 56 – C. 13, L. 23, C. 14, L. 19-41; C. 15, L. 40-54; C. 16, L. 60 – C. 17, L. 20; C. 18, L. 12-38).
Regarding claim 11, Tsuyuki in view of Maetaki teaches the objective optical system according to claim 1, as above.
Tsuyuki further teaches an optical system for rigid endoscope comprising: an objective optical system according to claim 1; a relay optical system; and an eyepiece optical system (See e.g. Figs. 5-9, 13, and 18-20; C. 7, L. 51 – C. 8, L. 16; C. 19, L. 46 – C. 20, L. 42).
Regarding claim 13, Tsuyuki in view of Maetaki teaches the optical system for rigid endoscope according to claim 11, as above.
Tsuyuki further teaches a rigid endoscope comprising: an optical system for rigid endoscope according to claim 11; and an illuminating optical system (See e.g. Figs. 5-9, 13, and 18-20; C. 7, L. 51 – C. 8, L. 16; C. 19, L. 46 – C. 20, L. 42).
Claim(s) 11 and 13 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Takasugi in view of Maetaki or Tsuyuki in view of Maetaki as applied to claim 1 above, and further in view of Leiner et al. (U.S. Patent No. 5,412,504; hereinafter – “Leiner”).
Regarding claim 11, Takasugi in view of Maetaki and Tsuyuki in view of Maetaki each teaches the objective optical system according to claim 1, as above.
Takasugi further teaches an optical system for rigid endoscope comprising: an objective optical system according to claim 1; a relay optical system; and an eyepiece optical system (C. 1, L. 6-43; C. 24, L. 32-50).
Tsuyuki further teaches an optical system for rigid endoscope comprising: an objective optical system according to claim 1; a relay optical system; and an eyepiece optical system (See e.g. Figs. 5-9, 13, and 18-20; C. 7, L. 51 – C. 8, L. 16; C. 19, L. 46 – C. 20, L. 42).
Nevertheless, Examiner further submits reference Leiner. Leiner teaches an optical system for an endoscope comprising an objective optical system (12); a relay optical system (26); and an eyepiece optical system (16) (See e.g. Fig. 1; C. 3, L. 21-42).
Leiner teaches this optical system including an objective, relay, and eyepiece for “providing an improved optical system to be incorporated in a disposable rigid endoscope” in order “to provide an endoscope which is efficient and reliable to manufacture and which provides a clearer and brighter image while enhancing resolution” (C. 2, L. 8-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Takasugi or Tsuyuki to be incorporated into an optical system for a rigid endoscope as in Leiner for “providing an improved optical system to be incorporated in a disposable rigid endoscope” in order “to provide an endoscope which is efficient and reliable to manufacture and which provides a clearer and brighter image while enhancing resolution,” as taught by Leiner (C. 2, L. 8-15).
Regarding claim 13, Takasugi in view of Maetaki and Leiner and Tsuyuki in view of Maetaki and Leiner teach the optical system for rigid endoscope according to claim 11, as above.
Takasugi further teaches a rigid endoscope comprising: an optical system for rigid endoscope according to claim 11; and an illuminating optical system (C. 1, L. 6-43; C. 24, L. 32-50).
Tsuyuki further teaches a rigid endoscope comprising: an optical system for rigid endoscope according to claim 11; and an illuminating optical system (See e.g. Figs. 5-9, 13, and 18-20; C. 7, L. 51 – C. 8, L. 16; C. 19, L. 46 – C. 20, L. 42).
Furthermore, Leiner further teaches a rigid endoscope comprising: an optical system for rigid endoscope; and an illuminating optical system (See e.g. Fig. 1; C. 3, L. 21-42; C. 7, L. 15-26).
Leiner teaches this optical system including an objective, relay, and eyepiece for “providing an improved optical system to be incorporated in a disposable rigid endoscope” in order “to provide an endoscope which is efficient and reliable to manufacture and which provides a clearer and brighter image while enhancing resolution” (C. 2, L. 8-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the objective optical system of Takasugi or Tsuyuki to be incorporated into an optical system for a rigid endoscope as in Leiner for “providing an improved optical system to be incorporated in a disposable rigid endoscope” in order “to provide an endoscope which is efficient and reliable to manufacture and which provides a clearer and brighter image while enhancing resolution,” as taught by Leiner (C. 2, L. 8-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hatada (U.S. Patent No. 7,944,625) teaches an optical system and image pickup apparatus having the same including a similar arrangement of a lens objective with a front group and a rear group.
Miyano (U.S. Patent No. 6,327,101) teaches an objective lens for variable viewing depth endoscope having a similar lens configuration.
McKinley (U.S. Patent No. 5,059,009) teaches an endoscope relay lens having a similar construction of objective, relay, and eyepiece.
Tsuyuki (U.S. Patent No. 6,206,825) teaches an illumination system for endoscopes having a similar objective lens configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896